 In the Matter of GRACEREARDON DOUGHERTY,CHARLES A.FRUEAUFFAND W. ALTONJONES, D/B/A SURFACECOMBUSTIONandINTERNA-TIONAL ASSOCIATIONor BRIDGE,STRUCTURAL&ORNAMENTAL IRONWORKERS,A. F. OF L.Case No. 8-R-1640.-Decided April 20, 1945Messrs. Louis BelkinandThomas E. Shroyer,for the Board.Bugbee & Johnson,byMr. Harry S. Bugbee,of Toledo, Ohio, forthe Company.Messrs. Isadore N. KohlerandFred Whiteman,of Toledo, Ohio, forthe Iron Workers.Messrs.David A. Guberman, Ralph Thompson,andLloyd L. Spei-dell,of Toledo, Ohio, for the UAW-CIO.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by International Association of Bridge,Structural & Ornamental Iron Workers, A. F. of L., herein called theIron Workers, alleging that a question affecting commerce had arisenconcerning the representation of employees of Grace Reardon Dough-erty, Charles A. Frueauff and W. Alton Jones, d/b/a Surface Combus-tion,Toledo, Ohio, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Henry J. Kent, Trial Examiner. Said hearing was held atToledo, Ohio, on November 9, 1944.At the commencement, of thehearing the Trial Examiner granted a motion of Local 12, Interna-tional Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, C. I. 0., herein called the UAW-CIO, to inter-vene.The Board, the Company, the Iron Workers, and the UAW-CIO appeared at and participated in the hearing and all parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At theclose ofthe hearing, the UAW-CIO moved to dismiss the petition.The Trial Examiner reserved ruling thereon.The motion is herebydenied for the'reasons stated in Section III,infra.The Trial Exam-61 N.L. R B., No. 101.654 SURFACE COMBUSTION655iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.On January 5, 1945, the Board issued an orderreopening the record in the above-entitled proceeding.Pursuantthereto, a further hearing was held at Toledo, Ohio, on January 19,1945, before Earl S. Bellman, Trial Examiner.The Board, the Com-pany, the Iron Workers, and the UAW-CIO appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.During the course of the further hearing the UAW-CIO moved todismiss the petition.The Trial Examiner reserved ruling thereon.The motions are hereby denied.All parties were afforded opportu-nity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGrace Reardon Dougherty, Charles A. Frueauff and W. Alton Jones,d/b/a Surface Combustion, are engaged in the manufacture of indus-trial furnaces and space heating equipment at Toledo and Columbus,Ohio, and Tulsa, Oklahoma.We are here concerned with their plantat Toledo, Ohio.During 1943 the Company purchased raw mate-rials for use at its Toledo plant valued at about $10,000,000, approxi-mately 95 percent of which was shipped to it from points outside theState of Ohio.During the same period the Company manufacturedproducts at its Toledo plant valued at about $20,000,000, approximately95 percent of which was shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Bridge, Structural & Ornamental IronWorkers is a labor organization affiliated with the American Feder-ation of Labor, admitting to membership employees of the Company.Local 12, International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about July 13, 1944, the Iron Workers requested the Com-pany to recognize it as the exclusive collective bargaining representa-tive of the employees involved herein.The Company refused thisrequest. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDOn March 6, 1943, the UAW-CIO was certified by the Board as theexclusive collective bargaining I epresentative of the employees in-volved herein.The UAW-CIO and the Company held about 25collective bargaining conferences between March 10 and July 1, 1943.On July 1 and 7,1943, the United States Conciliation Service unsuccess-fully attempted to adjust the differences which had arisen between theparties.On October 17,1943, the UAW-CIO and the Company agreedon terms of a contract with the exception of the provisions dealing withvacations, union shop, seniority, minimum wage rates, no-strike clause,overtime, and method of payment.The next day the Company postedon its bulletin boards a contract draft covering the points that had beenagreed upon between it and the UAW-CIO and stated that the Com-pany would adhere to such provisions rather than wait for agreementon the disputed matters.On October 21, 1943, the various disputedissues between the parties were certified to the National War LaborBoard.A hearing was held before the Regional War Labor Boardin November 1943, and on April 6, 1944, that agency issued a DirectiveOrder.'On April 17 and 19, 1944, respectively, the Company and theUAW-CIO requestecr interpretation and review of the Directive Orderof April 6.After a rehearing and reconsideration, the Regional WarLabor Board, on May 31, 1944, issued a new Directive Order.OnJune 17, 1944, the UAW-CIO appealed to the National War LaborBoard from the order of the Regional War Labor Board. On July14, 1944, the Regional War Labor Board issued a Modified DirectiveOrder following referral to it of the appeal filed by the UAW-CIO.The Directive of May 31, 1944, disposed of all issues between theparties with the exception of vacations and no-strike clause.TheModified Directive of July 14, 1944, settled the disputes with respectto'those two issues.On July 20, 1944, the Company requested -inter-pretation of the Modified Directive.2This request was denied onAugust 10, 1944.On November 10, 1944, the UAW-CIO and the Company signed anagreement retroactive to August 18, 1943; it provided that it shouldremain in full force and effect until August 18, 1944, and thereaftersubject to 30 days' notice of a desire to terminate by either partythereto.On January 18, 1945, the Regional War Labor Board inconnection with the new case certified on August 5, 1944, recommendedpartial wage adjustments retroactive to June 19, 1944.'Case No RWLB5-B-470, NWLB11i-4564-D2In the meantime on May 25 i94-4. the UAW-CIO had requested assistance from theUnited States Conciliation ServiceOn August 5. 1944, this dispute, dealing solely withthe subject of wages, an issue apparently disposed of in the May 31 Directive Order,was certified to the National War Labor Board and was treated b^ it as a new case andassigned a new case numberOn October 11, 23, and 30, 1944, hearings on this new casewere held before the Regional War Labor Board SURFACE COMBUSTION657The UAW-CIO, relying on theMatter of Allis-Chalmers Manufac-turing Company'case, contends that the petition should be dismissedbecause it has not been afforded a reasonable opportunity to obtain bene-fits for the employees and thereby to demonstrate its effectiveness asthe exclusive representative pursuant to the Board's certification ofMarch 6, 1943.For the reasons stated below, we are of the opinionthat the .principles relied upon by the UAW-CIO are not applicablehere.'The record indicates that the Directive Order of May 31, 1944, asmodified on July 14, 1944, completely adjudicated all issues in theoriginal case which were in dispute between UAW-CIO and the Com-pany.Although the term of the contract entered into on November10, 1944, had then already expired, all provisions thereof were retro-active, and the parties thereto continued to operate under it afterNovember 1944.We are of the opinion, therefore, that the UAW-CIO has had sufficient opportunity to demonstrate its effectiveness ascollective bargaining representative; accordingly, we find that its con-tention that the petition should be dismissed is without merit 4 It isclear that the contract between the UAW-CIO and the Company doesnot constitute a bar to a present determination of representatives in-asmuch as it is, by its terms, terminable upon 30 days' notice of eitherparty thereto.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Iron Workers represents asubstantial number of employees in the unit hereinafter found to beappropriate.-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees at the Toledo, Ohio, plant of the Company, includ-ing hourly paid factory clerical employees, Watchmen, group leadersor hourly paid assistant foremen,' and bricklayers' helpers, but exclud-ing janitresses, bricklayers, employees in the office, engineering, and350 N L R B 306.aCfMatter of Thompson Products,Inc,60 N L R B 8855The Field Eaminer reported that the Iron Workers presented 60 authorization cardsbearing the names of persons who appeared on the Company's pay roll for the periodending August 8, 1944There are approximately 174 employees in the appropriate unitThe UAW-CIO did not submit any evidence of representation,but relies upon its contract asevidence of its interest in the instant proceedingO The record indicates that the group leaders or hourly paid assistant foremen do nothave any authority to recommend effectively the hire, discharge,discipline,or promotion ofany employee. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDfield service departments, time-study men, superintendents, assistantsuperintendents, foremen, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The UAW-CIO requests that it appear on a ballot as "Local 12,UAW-CIO." The request is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Grace ReardonDougherty, Charles A. Frueauff and W. Alton Jones, d/b/a SurfaceCombustion, Toledo, Ohio, an election by secret ballot-shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by International Associa-tion of Bridge, Structural & Ornamental Iron Workers, A. F. of L.,or by Local 12, UAW-CIO, for the purposes of collective bargaining,or by neither.